UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU - Management’s Report on Internal Controls over Financial Reporting Our management, including our Chief Executive Officer and Chief Financial Officer, are responsible for establishing and maintaining adequate internal controls over financial reporting and has assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2014 based on the criteria established in “Internal Control – Integrated Framework (2013)” issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) and, based on such criteria, our management has concluded that, as of December 31, 2014, our internal control over financial reporting is effective. Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with IFRS. Our internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance ofrecords that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with IFRS, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of the effectiveness of internal control to future periods are subject to the risk that controls may become inadequate because of changes in conditions, and that the degree of compliance with the policies or procedures may deteriorate. The effectiveness of our internal control over financial reporting as of December 31, 2014 has been audited by PricewaterhouseCoopers, an independent registered public accounting firm, as stated in their report which appears herein. There has been no change in our internal control over financial reporting during 2014 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. By: /s/ Patricio Jottar Chief Executive Officer /s/ Felipe Dubernet Chief Financial Officer Dated: February 13, 2015 Distribution: Investor Relation Manager PricewaterhouseCoopers Chief Financial Officer Legal Affairs Manager REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Compañía Cervecerías Unidas S.A. In our opinion, the accompanying consolidated balance sheets and the related consolidated statement of income, comprehensive income, shareholder´s equity and cash flows present fairly, in all material respects, the financial position of Compañía Cervecerías Unidas S.A. and its subsidiaries at December 31, 2014 and December 31, 2013, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2014 in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board. Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2014, based on criteria established in Internal Control - Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company's management is responsible for these financial statements, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in Management’s Report on Internal Control over Financial Reporting. Our responsibility is to express opinions on these financial statements and on the Company's internal control over financial reporting based on our integrated audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material ef fect on the financial statements. Page 2 Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. INDEX CONSOLIDATED STATEMENT OF FINANCIAL POSITION (ASSETS) 4 CONSOLIDATED STATEMENT OF FINANCIAL POSITION (LIABILITIES AND EQUITY) 5 CONSOLIDATED STATEMENT OF INCOME 6 CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME 7 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY 8 CONSOLIDATED STATEMENT OF CASH FLOW 9 NOTE 1 GENERAL INFORMATION 10 NOTE 2 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 15 Basis of preparation 15 Basis of consolidation 16 Financial information as per o perating segments 17 Foreign currency and unidad de fomento (Adjustment unit) 18 Cash and cash equivalents 19 Financial instruments 19 Financial asset impairment 21 Inventories 21 Other non-financial assets 21 Property, plant and equipment 21 Leases 22 Investment property 22 Biological assets 22 Intangible assets other than goodwill 23 Goodwill 23 Impairment of non-financial assets other than goodwill 23 Assets of a disposal group held for sale 24 Income taxes 24 Employees benefits 25 Provisions 25 Revenue recognition 25 Commercial agreements with distributors and supermarket chains 26 Cost of sales of products 26 Other expenses by function 26 Distribution expenses 26 Administration expenses 26 Environment liabilities 27 NOTE 3 ESTIMATES AND APPLICATION OF PROFESSIONAL JUDGMENT 27 NOTE 4 ACCOUNTING CHANGES 27 NOTE 5 RISK ADMINISTRATION 27 NOTE 6 FINANCIAL INSTRUMENTS 34 NOTE 7 FINANCIAL INFORMATION AS PER OPERATING SEGMENTS 40 NOTE 8 BUSINESS COMBINATIONS 47 NOTE 9 NET SALES 48 NOTE 10 NATURE OF COST AND EXPENSE 48 NOTE 11 FINANCIAL RESULTS 49 NOTE 12 OTHER INCOME BY FUNCTION 49 NOTE 13 OTHER GAIN AND LOSS 49 NOTE 14 CASH AND CASH EQUIVALENTS 50 NOTE 15 ACCOUNTS RECEIVABLES – TRADE AND OTHER RECEIVABLES 51 NOTE 16 ACCOUNTS AND TRANSACTIONS WITH RELATED COMPANIES 54 NOTE 17 INVENTORIES 59 NOTE 18 OTHER NON-FINANCIAL ASSETS 60 NOTE 19 INVESTMENTS ACCOUNTED FOR BY THE EQUITY METHOD 60 NOTE 20 INTANGIBLE ASSETS (NET) 62 NOTE 21 GOODWILL 63 NOTE 22 PROPERTY, PLANT AND EQUIPMENT 65 NOTE 23 INVESTMENT PROPERTY 67 NOTE 24 ASSETS OF DISPOSAL GROUP HELD FOR SALE 68 NOTE 25 BIOLOGICAL ASSETS 68 NOTE 26 INCOME TAXES 70 NOTE 27 OTHER FINANCIAL LIABILITIES 73 NOTE 28 ACCOUNTS PAYABLE – TRADE AND OTHER PAYABLES 87 NOTE 29 PROVISIONS 87 NOTE 30 OTHER NON-FINANCIAL LIABILITIES 88 NOTE 31 EMPLOYEE BENEFITS 88 NOTE 32 NON-CONTROLLING INTERESTS 91 NOTE 33 COMMON SHAREHOLDERS’ EQUITY 92 NOTE 34 EFFECTS OF CHANGES IN CURRENCY EXCHANGE RATE 96 NOTE 35 CONTINGENCIES AND COMMITMENTS NOTE 36 ENVIRONMENT NOTE 37 SUBSEQUENT EVENTS Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Financial Position (Assets) (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF FINANCIAL POSITION ASSETS Notes As of December 31, 2014 As of December 31, 2013 ThCh$ ThCh$ Current assets Cash and cash equivalent 14 214,774,876 408,853,267 Other financial assets 6 6,483,652 4,468,846 Other non-financial assets 18 18,558,445 21,495,398 Accounts receivable-trade and other receivables 15 238,602,893 211,504,047 Accounts receivable from related companies 16 11,619,118 9,610,305 Inventories 17 175,179,189 153,085,845 Taxes receivables 26 19,413,414 9,139,406 Total current assets different from assets of disposal group held for sale Assets of disposal group held for sale 24 758,760 339,901 Total assets of disposal group held for sale Total current assets Non-current assets Other financial assets 6 343,184 38,899 Other non-financial assets 18 5,828,897 15,281,111 Accounts receivable from related companies 16 522,953 350,173 Investment accounted by equity method 19 31,998,620 17,563,028 Intangible assets other than goodwill 20 68,656,895 64,033,931 Goodwill 21 86,779,903 81,872,847 Property, plant and equipment (net) 22 833,171,234 680,994,421 Biological assets 25 18,084,408 17,662,008 Investment property 23 7,917,613 6,901,461 Deferred tax assets 26 30,207,019 24,525,361 Total non-current assets Total Assets F- 4 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Financial Position (Liabilities and Equity) (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF FINANCIAL POSITION LIABILITIES AND EQUITY Notes As of December 31, 2014 As of December 31, 2013 LIABILITIES ThCh$ ThCh$ Current liabilities Other financial liabilities 27 65,318,293 120,488,188 Accounts payable-trade and other payables 28 203,782,805 183,508,115 Accounts payable- to related companies 16 10,282,312 7,286,064 Other short-term provisions 29 410,259 833,358 Tax liabilities 26 11,697,135 10,916,865 Employee benefits provisions 31 17,943,771 20,217,733 Other non-financial liabilities 30 68,896,763 65,878,578 Total current liabilities Non-current liabilities Other financial liabilities 27 134,534,557 142,763,030 Others accounts payable 28 369,506 841,870 Accounts payable to related companies 16 - 377,020 Other long-term provisions 29 2,209,832 2,135,122 Deferred tax liabilities 26 87,518,700 73,033,414 Employee benefits provisions 31 17,437,222 15,196,620 Total non-current liabilities Total liabilities EQUITY Equity attributable to equity holders of the parent 33 Paid-in capital 562,693,346 562,693,346 Other reserves (75,050,544) (65,881,809) Retained earnings 537,945,375 491,864,319 Subtotal equity attributable to equity holders of the parent Non-controlling interests 32 122,911,741 95,568,422 Total Shareholders' Equity Total Liabilities and Shareholders' Equity F- 5 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Income (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF INCOME CONSOLIDATED STATEMENT OF INCOME Notes For the years ended December 31. ThCh$ ThCh$ ThCh$ Net sales 9 1,297,966,299 1,197,226,510 1,075,689,894 Cost of sales 10 (604,536,815) (536,696,634) (493,087,247) Gross margin Other income by function 12 25,463,716 5,508,863 5,584,572 Distribution costs 10 (240,848,630) (221,701,175) (186,588,731) Administrative expenses 10 (110,014,716) (93,289,698) (85,387,566) Other expenses by function 10 (188,109,562) (162,782,032) (135,022,711) Other gains (losses) 13 4,036,939 958,802 (4,478,021) Income from operational activities Financial Income 11 12,136,591 8,254,170 7,692,672 Financial costs 11 (22,957,482) (24,084,226) (17,054,879) Equity and income of joint ventures and associated 19 (898,607) 308,762 (177,107) Foreign currency exchange differences 11 (613,181) (4,292,119) (1,002,839) Result as per adjustment units 11 (4,159,131) (1,801,765) (5,057,807) Income before taxes Income taxes 26 (46,673,500) (34,704,907) (37,133,330) Net income of year Net income atributable to: Equity holders of the parent Non-controlling interests 32 14,553,471 9,868,543 9,544,167 Net income of year Net income per share (Chilean pesos) from: Continuing operations 287.52 370.81 359.28 Diluted earnings per share (Chilean pesos) from: Continuing operations 287.52 370.81 359.28 F- 6 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Comprehensive Income (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME Notes For the years ended December 31. ThCh$ ThCh$ ThCh$ Net income of year 120,791,921 132,904,551 123,976,900 Other income and expenses charged or credited against equity Cash flow hedges 33 (155,258) 256,592 (826,120) Exchange differences of foreign subsidiaries 33 (4,629,683) (17,054,187) (21,230,019) Gains (losses) from defined plans (1) 33 (1,884,054) (469,987) - Income tax related with cash flow hedge 33 39,470 (51,304) 189,525 Income tax relating to defined benefit plans (1) 33 501,689 105,151 - Total other comprehensive income and expense Comprehensive income and expense 114,664,085 115,690,816 102,110,286 Comprehensive income originated by: Equity holders of the parent (2 ) 97,067,296 107,443,199 94,212,054 Non-controlling interests 17,596,789 8,247,617 7,898,232 Comprehensive income and expense 114,664,085 115,690,816 102,110,286 These items will be not reclassified to Consolidated Statement of Income when they are settled. Corresponds to the income (loss) for the year where no income or expenses have been recorded directly against shareholder´s equity. . F- 7 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Changes in Equity (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF CHANGES IN EQUITY CONSOLIDATED STATEMENT OF CHANGES IN EQUITY Paid in capital Other reserves Retained earnings Equity attributable to equity holders of the parent Non-controlling interests Total Shareholders' Equity Common Stock Shares premium Currency translation difference Hedge reserves Actuarial gains and losses on defined benefit plans reserves Other reserves ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Balanced as of January 1, 2012 - Changes Interim dividends (1) - (20,065,681) - (20,065,681) Interim dividends according to policy (2) - (37,150,689) - (37,150,689) Other increase (decrease) in Equity (5) - (6,702,880) (6,702,880) Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control (3) - 7,248,058 - (19,706,470) (12,458,412) Comprehensive income and expense - - (19,637,257) (583,422) - - 114,432,733 7,898,232 102,110,286 Total changes in equity - - - AS OF DECEMBER 31, 2012 - Balanced as of January 1, 2013 - Changes Interim dividends (1) - (23,278,681) - (23,278,681) Interim dividends according to policy (2) - (38,239,323) - (38,239,323) Other increase (decrease) in Equity (5) - (4,961,354) (4,961,354) Effects business combination - 3,138,195 3,138,195 Other increase (decrease) in Equity (4) 15,479,173 (15,479,173) - Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control (3) - 2,867,444 - (8,154,643) (5,287,199) Issuance Equity (4) 331,673,754 - (5,010,216) - - 326,663,538 Comprehensive income and expense - - (15,408,235) 164,099 (348,673) - 123,036,008 8,247,617 115,690,816 Total changes in equity AS OF DECEMBER 31, 2013 - Balanced as of January 1, 2014 - Changes Interim dividends (1) - (23,278,681) - (23,278,681) Interim dividends according to policy (2) - (36,500,001) - (36,500,001) Other increase (decrease) in Equity (5) - 2,419 (378,712) (8,594,222) (8,970,515) Effects business combination - 18,340,752 18,340,752 Comprehensive income and expense - - (7,698,661) (108,479) (1,364,014) - 106,238,450 18,375,122 115,442,418 Total changes in equity - - AS OF DECEMBER 31, 2014 - Related to declared dividends at December 31 of each year and paid during January of the following year, as agreed by the Board of Directors. Corresponds to the differences between CCU’s policy to distribute a minimum dividend of at least 50% of the income (Note 33) based on the local statutory reported to SVS and the interim dividends declared at December 31 of each year. In 2013, the Company acquired additional interests in Viña San Pedro Tarapaca S.A. with a carrying value to ThCh$ 8,153,946 (ThCh$ 19,774,854 in 2012) for ThCh$ 5,627,425 (ThCh$ 12,521,899 in 2012) resulting in an increase to Other reserves of ThCh$ 2,526,520 (ThCh$ 7,252,955 in 2012) (Note 1 (1)). Additionally, as a part of the balance of 2013 recorded ThCh$ 341,169 related to an increase in additional interest in Saenz Briones & Cía S.A.I.C. See Note 33, paid in capital. (5)Mainly related to dividendsto Non-controlling interest. F- 8 Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Cash Flow (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF CASH FLOW CONSOLIDATED STATEMENT OF CASH FLOW Notes For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Net cash flows from (used in) operational activities Collection classes: Proceeds from goods sold and services rendered 1,584,494,230 1,464,286,085 1,269,625,648 Other proceeds from operating activities 30,247,374 19,057,966 16,627,977 Types of payments: Payments of operating activities (1,056,064,042) (950,888,252) (804,986,368) Payments of salaries (171,898,347) (145,277,349) (126,605,495) Other payments for operating activities (162,644,788) (154,495,134) (174,403,470) Dividends received 75,169 95,463 37,834 Interest paid (16,309,783) (21,112,371) (15,257,385) Interest received 10,763,936 8,244,764 8,318,557 Income tax reimbursed (paid) (44,208,661) (26,390,153) (32,838,120) Other cash movements (833,425) 634,480 (1,674,431) Net cash flows from (used in) operational activities Cash flows from (used in) investing activities Cash flows used for control of subsidiaries or other businesses 14 (15,222,363) (14,566,278) (19,521,964) Cash flows used for purchase equity interests (8,369) - - Proceeds from sale of property, plant and equipment 2,587,448 1,740,687 3,194,691 Acquisition of property, plant and equipment (227,863,039) (122,451,045) (115,767,787) Purchases of intangibles assets (2,217,113) (2,107,984) (1,986,089) Other cash movements 3,753,297 466,710 (259,227) Net cash flows from (used in) investing activities Cash flows from (used in) financing activities Payments for changes in ownership interests in subsidiaries 14 - (5,627,425) (12,521,899) Proceeds from long-term loans 15,482,763 10,852,892 37,606,666 Porceeds from short-term loans 21,882,842 12,040,310 28,550,700 Total amount from loans Loan payments (20,766,024) (22,343,703) (62,424,910) Proceeds from issuing shares - 326,663,538 - Payments of finance lease liabilities (1,745,210) (1,641,370) (1,572,959) Payments of loan from related entities (223,225) (1,479,201) (142,569) Dividends paid (65,315,914) (63,680,979) (66,117,348) Other cash movements (81,470,807) (3,162,277) (3,544,966) Net cash flows from (used in) financing activities Net increase (decrease in cash equivalents, before the effect of changes in exchange rate Effects of changes in exchange rates on cash and cash equivalents Cash and cash equivalents, initial balance Cash and cash equivalents, final balance 14 F-9 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Note 1 General Information Compañía Cervecerías Unidas S.A. (CCU, or the Company or the Parent Company) was incorporated in Chile as an open stock company, and it is registered in the Securities Record of the Superintendencia de Valores y Seguros de Chile (Local Superintendence of Equity Securities, SVS) under Nº 0007, consequently, the Company is subject to Regulation by the SVS. The Company’s shares are quoted in Chile on the Santiago Stock Exchange, Electronic Stock Exchange and Valparaíso Stock Exchange. The Company is also registered with the United States of America Securities and Exchange Commission (SEC) and it quotes its American Depositary Shares (ADS) on the New York Stock Exchange (NYSE). There was an a mendment to the Deposit Agreement dated December 3, 2012, between the Company, JP Morgan Chase Bank, NA and all holders of ADRs. According to this Amendment, there was an ADS ratio change from 1 ADS to 5 common shares to a new ratio of 1 ADS to 2 common shares. There was no change to CCU's underlying ordinary shares. This action was effective on December 20, 2012, date against which shareholders' ownership was measured for the action was December 14, 2012. CCU is a diversified beverage company, with operations mainly in Chile, Argentina, Uruguay, Paraguay, Colombia and Bolivia. CCU is the largest Chilean brewery, the second brewery in Argentina, the second largest producer of soft drinks in Chile, the second-largest wine producer in Chile, the largest bottler of mineral water and nectar in Chile and one of the largest pisco producer in Chile. It also participates in the business of Home and Office Delivery (“HOD”), in a business of home delivery of purified water in bottles through the use of dispensers, and in the rum and candy in Chile. It participates in the industry of the ciders, spirits and wines in Argentina and also participates in the industry of mineral water and soft drinks in Uruguay, Paraguay and Bolivia. In Chile and abroad, CCU and its subsidiaries are the owners of a wide range of brands, under which market our products. In the domestic market, its portfolio of brands in the beer category consists among others of Cristal, Cristal Light, Cristal Cer0 ° 0, Escudo, Kunstmann, Austral, Dolbeck, Royal Guard, Royal Light, Morenita, Dorada and Lemon Stones. It holds exclusive license to produce and market Heineken. In Chile, the Company is the exclusive distributor of Budweiser beer. In Argentina, CCU produces beers in its plants located in the cities of Salta, Santa Fé and Luján. Its main brands are Schneider, Santa Fé, Salta, Córdoba, Imperial, Bieckert and Palermo, and are the holders of exclusive license for the production and marketing of Budweiser, Heineken and Amstel. CCU also imports Birra Moretti, Guiness and Kunstmann. Additionally, exports beer to different countries in the region mainly under the Schneider, Heineken and Budweiser brands. Besides, participates in the cider business, controlling of Saenz Briones and Sidra La Victoria. In these categories, its portfolio brands are Real, La Victoria, Saenz Briones 1888 and Apple Storm ciders, among others. Also participates in the spirits business, which is marketed under the brand El Abuelo. In Uruguay, the Company participates in the mineral waters and soft drinks business with Native and Nix brand, respectively. In addition, it sells beers imported under Heineken brand. In Paraguay, the Company participates in the non-alcoholic beverages and beer business since December 2013. Its portfolio of non-alcoholic brands consists of Pulp, Maxi, Watt's, Puro Sol, La Fuente, Villavicencio, Evian, Ser and Levite. These brands include own, licensed and imported. In the beer business, the Company imports Heineken, Carlsberg, Coors Light, Paulaner and Schneider, brands. In Bolivia, the Company participates in the non-alcoholic and alcoholic business since May 2014. Its portfolio of non-alcoholic brands consist of Mendocina, Free cola, Sinalco and Real. These brands include own and licensed. The alcoholic brands consist of Real and Capital. Within the non-alcoholic segment in Chile, CCU has the Bilz, Bilz Light, Pap, Pap Light, Kem, Kem Xtreme, Kem Xtreme Girl, Nobis, Cachantun, Cachantun Light, Cachantun Más and Porvenir brands. Regarding the HOD category, CCU has the Manantial brand. The Company, directly or through its subsidiaries, has license agreements with Pepsi, Crush, Canada Dry Limón Soda, Ginger Ale and Agua Tónica, Gatorade, Sobe Adrenaline Rush, Lipton Ice Tea, Nestlé Pure Life, Perrier and Watt´s. In the spirits segment in Chile, in the category of pisco, CCU owns the brand Mistral, Ruta, Control, La Serena, Campanario and their respective extensions; Tres Erres and Horcón Quemado. In addition, the Company has exclusive license to produce and market in Chile the Pisco Bauzá brand. In rum category Company owns the brands Sierra Morena and their extensions and Cabo Viejo. The Company has the Fehrenberg brand and is exclusive distributor in Chile of Pernod Ricard’s products. F-10 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 In the wines segment, through its subsidiary Viña San Pedro Tarapacá S.A. (“VSPT”), produces wines and sparkling, which are sold in the domestic and overseas markets exporting to more than 80 countries. Its main brands are Cabo de Hornos, Tierras Moradas, “1865”, Castillo de Molina, Kankana del Elqui, 35 Sur, Gato, Gato Negro, Las Encinas, Urmeneta, Manquehuito, Altaïr, Sideral, Supremo, La Celia, La Consulta, Leyda: the portfolio of Viña Santa Helena S.A. which includes “Cuatro Estaciones” formed by Vernus, Notas de Guarda and D.O.N. (De Origen Noble), which add to Selección del Directorio, Santa Helena Reserva, Parras Viejas, Siglo de Oro and Gran Vino. The brands´s portfolio acquired via merger of Viña Tarapacá ex Zavala S.A., includes: Gran Tarapacá, Tarapacá Reserva, León de Tarapacá, Tarapacá Plus, Tara Pakay, Etiqueta Negra, Gran Reserva, Zavala, Misiones de Rengo, Viña Mar, Casa Rivas and Tamarí, among others. In the business of sweet snacks in Chile, different products are produced under the brands Calaf, including the Duetto brand and others under which some cookies are made. In addition, the Company has other specific brands for each product line. The joint venture in Foods Compañía de Alimentos CCU S.A. ("Foods") also owns the Natur brand and participates in the Nutrabien brand. The detail of the described licenses appears below: Main brands under license Licenses Validity Date Watt's rigid packaging, except carton Indefinitely Pisco Bauzá Indefinitely Budweiser in Argentina December 2025 Heineken in Chile and Argentina (1) 10 years renewables Heineken in Paraguay (2) November 2022 Heineken in Uruguay (1) April 2023 Pepsi, Seven Up and Mirinda December 2043 Té Lipton March 2043 Crush, Canada Dry (Ginger Ale, Agua Tónica and Limón Soda) (3) December 2018 Budweiser in Chile December 2015 Austral (4) July 2016 Gatorade (5) December 2018 Amstel in Argentina (6) July 2022 Nestlé Pure Life (7) December 2017 Sol in Chile(1) 10 years renewables Sol in Argentina (1) 10 years renewables Red Bull in Argentina December 2017 Coors in Chile (8) December 2025 Coors in Argentina (9) December 2019 (1) License for 10 years, renewable every year, for a period of 10 years automatically, under identical conditions (Rolling Contract), unless one of the parties provides a notice of non-renewal. (2) License 10 years, renewable automatically, under identical conditions, for a period of 5 years, unless one of the parties provides a notice of non-renewal. (3) License renewable for periods of 5 years, subject to the compliance of the contract conditions. (4) Renewable License for period of 2 or 3 years, subject to compliance with contractual conditions. (4) Renewable for periods of two years, subject to the compliance of the contract conditions. (5) Renewable for an additional period equal to the duration of the Shareholders Agreement of Bebidas CCU-PepsiCo Spa, subject to the compliance of the contract conditions. (6) After the initial termination date, license is automatically renewed under the same conditions (Rolling Contract), each year for a period of 10 years, unless notice of non-renewal is given. ( 7) Renewable for periods of 5 years, subject to the compliance of the contract conditions. (8) After the initial termination date, license is automatically renewed under the same conditions (Rolling Contract), each year for a period of 5 years, subject to the compliance of the contract conditions. (9) Renewable for periods of 5 years, subject to the compliance of the contract conditions. The Company’s address and main office is located in Santiago, Chile, at Avenida Vitacura Nº 2670, Las Condes district and its tax identification number (Rut) is 90,413,000-1. F- 11 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 As of December 31 , 2014 the Company had a total of 7,842 employees according to the following detail: Number of employes Parent company Consolidated Main Executives 73 370 Professionals and technicians 228 2,000 Workers 38 5,472 Total Compañía Cervecerías Unidas S.A. is under the control of Inversiones y Rentas S.A. (IRSA), which is the direct and indirect owner of 60% of the Company shares. IRSA is currently a joint venture between Quiñenco S.A. and Heineken Chile Limitada, a company controlled by Heineken Americas B.V, each with a 50% equity participation. The consolidated financial statements include the following direct and indirect significant subsidiaries where the percentage of participation represents the economic interests at the consolidated level: Subsidiary Tax ID Country of origin Functional currency Share percentage direct and indirect As of December 31, 2014 As of December 31, 2013 Direct Indirect Total Total Cervecera CCU Chile Limitada 96,989,120-4 Chile Chilean pesos 99.7500 0.2499 99.9999 99.9999 Embotelladora Chilenas Unidas S.A. 99,501,760-1 Chile Chilean pesos 96.8309 3.1124 99.9433 99.9415 Cía. Cervecerías Unidas Argentina S.A. 0-E Argentina Argentine pesos - 99.9923 99.9923 99.9907 Viña San Pedro Tarapacá S.A. 91,041,000-8 Chile Chilean pesos - 64.6980 64.6980 64.6974 Compañía Pisquera de Chile S.A. 99,586,280-8 Chile Chilean pesos 46.0000 34.0000 80.0000 80.0000 Transportes CCU Limitada 79,862,750-3 Chile Chilean pesos 98.0000 2.0000 100.0000 100.0000 CCU Investments Limited 0-E Islas Cayman Chilean pesos 99.9999 0.0001 100.0000 100.0000 Inversiones INVEX DOS CCU Limitada 76,126,311-0 Chile Chilean pesos 99.0000 0.9997 99.9997 99.9997 CRECCU S.A. 76,041,227-9 Chile Chilean pesos 99.9602 0.0398 100.0000 100.0000 Fábrica de Envases Plásticos S.A. 86,150,200-7 Chile Chilean pesos 90.9100 9.0866 99.9966 99.9966 Southern Breweries Establishment 0-E Vaduz-Liechtenstein Chilean pesos 50.0000 49.9553 99.9553 99.9951 Comercial CCU S.A. 99,554,560-8 Chile Chilean pesos 50.0000 49.9866 99.9866 99.9862 CCU Inversiones S.A. (1) 76,593,550-4 Chile Chilean pesos 98.8398 1.1334 99.9732 99.9724 Millahue S.A. 91,022,000-4 Chile Chilean pesos 99.9621 - 99.9621 99.9621 Aguas CCU-Nestlé Chile S.A. (2) 76,007,212-5 Chile Chilean pesos - 50.0716 50.0716 50.0707 CCU Inversiones II Limitada (3) 76,349,531-0 Chile Chilean pesos 80.0000 19.9946 99.9946 99.9946 Compañía Cervecera Kunstmann S.A. (4) 96,981,310-6 Chile Chilean pesos 50.0007 - 50.0007 50.0007 Inversiones INVEX TRES Limitada 76,248,389-0 Chile Chilean pesos 99.0000 0.9884 99.9884 99.9997 F- 12 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 In addition to the table presented above, below are the percentages of participation with voting rights, in each of the subsidiaries as of December 31, 2014 and December 31, 2013, respectively. Each shareholder has one vote per share which he owns or represents. The percentage of participation with voting rights represents the sum of the direct participation and indirect participation via subsidiary. Subsidiary Tax ID Country of origin Functional currency Share percentage with voting rights As of December 31, 2014 As of December 31, 2013 % % Cervecera CCU Chile Limitada 96,989,120-4 Chile Chilean pesos 100.0000 100.0000 Embotelladora Chilenas Unidas S.A. 99,501,760-1 Chile Chilean pesos 99.9444 99.9426 Cía. Cervecerías Unidas Argentina S.A. 0-E Argentina Argentine pesos 100.0000 100.0000 Viña San Pedro Tarapacá S.A. 91,041,000-8 Chile Chilean pesos 64.6980 64.7153 Compañía Pisquera de Chile S.A. 99,586,280-8 Chile Chilean pesos 80.0000 80.0000 Transportes CCU Limitada 79,862,750-3 Chile Chilean pesos 100.0000 100.0000 CCU Investments Limited 0-E Islas Cayman Chilean pesos 100.0000 100.0000 Inversiones INVEX DOS CCU Limitada 76,126,311-0 Chile Chilean pesos 100.0000 100.0000 CRECCU S.A. 76,041,227-9 Chile Chilean pesos 100.0000 100.0000 Fábrica de Envases Plásticos S.A. 86,150,200-7 Chile Chilean pesos 100.0000 100.0000 Southern Breweries Establishment 0-E Vaduz-Liechtenstein Chilean pesos 100.0000 100.0000 Comercial CCU S.A. 99,554,560-8 Chile Chilean pesos 100.0000 100.0000 CCU Inversiones S.A. (1) 76,593,550-4 Chile Chilean pesos 99.9737 99.9728 Millahue S.A. 91,022,000-4 Chile Chilean pesos 99.9621 99.9621 Aguas CCU-Nestlé Chile S.A. (2) 76,007,212-5 Chile Chilean pesos 50.1000 50.1000 CCU Inversiones II Limitada (3) 76,349,531-0 Chile Chilean pesos 100.0000 100.0000 Compañía Cervecera Kunstmann S.A. (4) 96,981,310-6 Chile Chilean pesos 50.0007 50.0007 Inversiones INVEX TRES Limitada 76,248,389-0 Chile Chilean pesos 100.0000 100.0000 As explained in Note 8 , on September 2012, the Company acquired 100% of shares of Marzurel S.A., Milotur S.A. and Coralina S.A., which are Uruguayan companies and develop the mineral waters and soft drinks business in that country and in December 2013, the Company acquired 50.005% and 49.96% of shares of Paraguayan companies Bebidas del Paraguay S.A. and Distribuidora del Paraguay S.A., respectively. On May 2014, the Company acquired 34% of shares of Bolivian company Bebidas Bolivianas S.A. ( Note 19 ). The main movements in the ownership of the subsidiaries included in these consolidated financial statements are the following: (1) CCU Inversiones S.A. O n September and November, 2012, the Company, through its subsidiary CCU Inversiones S.A., acquired an additional 10.4430% interest in Viña San Pedro Tarapacá S.A. for ThCh$ 12,521,899 increasing its ownership interest to 60.4488%. Subsequently, during 2013, acquired an additional 4.2664% interest for ThCh$ 5,627,425 increasing its ownership interest to 64.7153%. As the Company has control of this subsidiary, the difference of ThCH$ 7,254,957 and ThCh$ 2,527,217 generated between purchase price and the equity method value was recorded under the item Other reserves in Equity in 2012 and 2013, respectively. (2) Aguas CCU-Nestlé S.A. As explained in Note 8 , on December 24, 2012, the Company, through the subsidiary Aguas CCU-Nestlé S.A., acquired 51% of shares of Manantial S.A. for ThCh$ 9,416,524. Manantial S.A. is a Chilean company that specializes in purified water in bottles for home and office, use through dispensers referred to internationally as HOD (Home and Office Delivery). Subsequently, on June 7, 2013, the Company paid the outstanding balance of ThCh$ 1,781,909. F- 13 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 (3) CCU Inversiones II Limitada As explained in Note 19 , the Company acquired 50% of shares of Central Cervecera de Colombia S.A.S. (4) Compañía Cervecera Kunstmann S.A. On September 27, 2012, the Company, through the subsidiary Cervecera Kunstmann S.A., acquired 49% of rights of Los Huemules S.R.L. for ThCh$ 271,843. Los Huemules S.R.L. is an Argentinian company that specializes in gastronomic services. Below we briefly describe the companies that qualify as joint operations: (a) Promarca S.A. Promarca S.A. is a closed stock company with its main activity being the acquisition, development and administration of trademarks and their corresponding licenses to their operators. At December 31 , 2014, Promarca S.A. recorded a profit of ThCh$ 4,646,620 (ThCh$ 4,540,335 in 2013 and ThCh$ 3,976,943 in 2012), which in accordance with the Company´s policies is 100% distributable. (b) Compañía Pisquera Bauzá S.A. On December 2, 2011, the subsidiary Compañía Pisquera de Chile S.A. (CPCh) signed a license agreement for the commercialization and distribution of the pisco brand Bauzá in Chile. In addition, this transaction included the acquisition by CPCh of 49% of Compañía Pisquera Bauzá S.A. (CPB), owner of the brand Bauzá in Chile. The family Bauzá owns 51% of that company and all of its productive assets, thereby continuing the link to the production of pisco Bauzá maintaining its quality, origin and premium character. The total cost of this transaction as of December 31, 2011, was ThCh$ 4,721,741 and the total disbursement was ThCh$ 2,456,489. On December 2, 2013 the Company proceeded to pay outstanding balance of ThCh$ 1,529,715. At December 31, 2014, CPB recorded a profit of ThCh$ 109,207 (ThCh$ 133,635 in 2013 and ThCh$ 85,140 in 2012), which in accordance with the Company´s policies is 100% distributable. (c) Bebidas CCU-Pepsico SpA On October 23, 2013, formed a new company called Bebidas CCU-PepsiCo SpA (BCP), which is defining as an arrangement operation, where the subsidiary Embotelladoras Chilenas Unidas S.A. has the 50% of participation. The capital of this entity amounts to ThCh$ 1,000. The purpose of this company is the manufacture, production, processing, transformation, transport, import, export, purchase, sale and in general comercialization of all type of concentrates. Its operations commenced January 1, 2014. At December 31, 2014, BCP recorded a profit of ThCh$ 789,648, which in accordance with the Company´s policies is 100% distributable. The companies mentioned above (letter a), b) and c)) meet the conditions stipulated in IFRS 11 to be considered "joint operations", as the primary assets in both entities are trademarks, the contractual arrangements establishes that the parties to the joint arrangement share all interests in the assets relating to the arrangement in a specified proportion and their income is 100% royalty charged to the joint operators from the sale of products using these trademarks. F- 14 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Note 2 Summary of significant accounting policies Significant accounting policies adopted for the preparation of these consolidated financial statements are described below: Basis of preparation The accompanying consolidated financial statements have been prepared in accordance with the International Financial Reporting Standards (IFRS), issued by the International Accounting Standard Board (IASB), which have been applied uniformly to the periods presented. The consolidated financial statements cover the following periods: Statement of Financial Position as of December 31 , 2014 and December 31, 2013, Statement of changes in Equity, Statement of Income, Statement of Comprehensive Income and Statement of Cash Flow for the years ended December 31, 2014, 2013 and 2012. The amounts shown in the attached financial statements are expressed in thousands of Chilean pesos, which is the Company’s functional currency. All amounts have been rounded to thousand pesos, except when otherwise indicated. The consolidated financial statements have been prepared on the historical basis, as modified by the revaluation of financial assets and financial liabilities (including derivative instruments) at fair value through profit and loss. The preparation of the consolidated financial statements in accordance with IFRS requires the use of certain critical accounting estimates. It also requires that management uses its professional judgment in the process of applying the Company’s accounting policies. See Note 3 for disclosure of significant accounting estimates and judgments. At the date of issuance of these consolidated financial statements the following Amendments, Improvements and Interpretations to existing IFRS standards have been published during the financial year 2014 and the Company has adopted and implemented as appropriate. These were made mandatory from the following dates: Next Standards Improvements and Amendments Mandatory for years beginning in: Amendments to IAS 32 Offsetting financial Assets and Financial Liabilities January 1, 2014 Amendments to IFRS 10, IFRS 12 and IAS 27 Investment entities January 1, 2014 Amendments to IAS 36 Recoverable amount Disclosures for non-financial assets January 1, 2014 IFRIC 21 Levies January 1, 2014 Amendments to IAS 39 Novation of derivatives and continuation of hedge accounting January 1, 2014 Amendments to IAS 19 Defined benefit plans: employee contributions January 1, 2014 Improvement IFRS 2 Definition of vesting condition July 1, 2014 Improvement IFRS 3 Accounting for contingent consideration in a business combination July 1, 2014 Improvement IFRS 8 Aggregation of operating segments - Reconciliation of the total of the reportable segments' assets to the entity's assets July 1, 2014 Improvement IFRS 13 Fair value measurement July 1, 2014 Improvement IAS 16 Revaluation method - proportionate restatement of accumulated depreciation July 1, 2014 Improvement IAS 24 Related party disclosures July 1, 2014 Improvement IAS 38 Revaluation method - proportionate restatement of accumulated amortization July 1, 2014 Improvement IFRS 1 Meaning of "effective IFRSs" July 1, 2014 Improvement IFRS 3 Scope exceptions for joint ventures July 1, 2014 Improvement IFRS 13 Scope of paragraph 52 July 1, 2014 Improvement IAS 40 Clarifying the interrelationship between IFRS 3 and IAS 40 when classifying property as investment property or owner - occupied property July 1, 2014 The adoption of these standards had no significant impact on the consolidated financial statements. F- 15 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 At the date of issuance of these consolidated financial statements the following IFRS Amendments, Improvements and Interpretations to the existing standards have been published, which are not yet effective and the Company has not adopted earlier application: Next Standards Improvements and Amendments Mandatory for years beginning in: Amendments to IFRS 11 Accounting for acquisitions of interests in joint operations January 1,2016 Amendments to IAS 16 and IAS 38 Clarification of acceptable methods of depreciation and amortisation January 1, 2016 Amendments to IAS 16 and IAS 41 Agriculture: bearer plants January 1, 2016 Amendments to IAS 27 Equity method in separate financial statements January 1, 2016 Amendments to IFRS 10 and IAS 28 Sale or contribution of assets between an investor and its associate or joint venture January 1, 2016 Improvement IFRS 7 Servicing contracts - applicability of the amendments to IFRS 7 to condensed interim financial statements January 1, 2016 Improvement IFRS 19 Discount rate: regional market issue Januay 1, 2016 Improvement IAS 34 Disclosure of information elsewhere in the interim financial report January 1, 2016 IFRS 14 Regulatory deferral accounts January 1, 2016 Improvement IFRS 5 Changes in methods of disposal January 1, 2016 Amendments to IFRS 10, IFRS 12 and IAS 28 Investment Entities: Applying the Consolidated Exception January 1, 2016 Amendments IAS 1 Disclosure Initiative January 1, 2016 IFRS 15 Revenue from Contracts with Customers January 1, 2017 IFRS 9 Financial Instruments January 1, 2018 The Company estimates that the adoption of the Standards, Amendments and Interpretations as described above will not have a material impact on the consolidated financial statements upon initial application. Basis of consolidation Subsidiaries Subsidiaries are the entities over which the Company is empowered to direct financial and operational policies, which is generally the result of ownership of over half the voting rights. Subsidiaries are consolidated as from the date on which control was obtained by the Company, and they are excluded from consolidation as of the date the Company loses such control. The acquisition method is used for the accounting of acquisition of subsidiaries. The acquisition cost is the fair value of the assets delivered, of the equity instruments issued and of the liabilities incurred or assumed as of the exchange date. The identifiable assets acquired, as well as the identifiable liabilities and contingencies assumed in a business combination are initially valued at their fair value on the acquisition date, independently from the scope of minority interests. Goodwill is initially measured as the excess of the aggregate of the consideration transferred and the fair value of non-controlling interest over the net identifiable assets acquired and liabilities assumed. If this consideration is lower than the fair value of the net assets of the subsidiary acquired, the difference is recognized as income. Joint operations As explained in Note 1 , in those joint arrangements that qualify as joint operations, the Company recognises the assets, liabilities, gains (losses) from operational activities respect of its interest in the joint operations in accordance with IFRS 11. Intercompany transaction Intercompany transactions, balances and unrealized gains from transactions between the Group’s entities are eliminated during consolidation. Unrealized losses are also eliminated, unless the transaction provides evidence of an impairment of the asset transferred. Whenever necessary, the subsidiaries’ accounting policies are amended to ensure uniformity with the policies adopted by the Company. F- 16 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Non-controlling Interest The non-controlling interest is presented in the Equity section of the Statement of Financial Position. The net income attributable to equity holder of the parent and the non-controlling interest are each disclosed separately in the Consolidated Statement of Income after net income. Investments accounted for by the equity method Joint ventures and associates The Company maintains investments in joint arrangements that qualify as joint ventures, which correspond to a contractual agreement by which two or more parties carry out an economic activity that is subject to joint control, and normally involves the establishment of a separate entity in which each party has a share based on a shareholders’ agreement. In addition the Company maintains investments in associates which are defined as those entities that investor has significant influence and is not a subsidiary or is a joint venture. The Company accounts for its participation in joint arrangement that qualify as joint ventures and associates using the equity method. The financial statements of the joint ventures are prepared for the same year, under accounting policies consistent with those of the Company. Adjustments are made to conform any difference in accounting policies that may exist to the Company´s accounting policies. Whenever the Company contributes or sells assets to the companies under joint control or associate, any part of the income or loss originated by the transaction is recognized based on how the asset is realized. Whenever the Company purchases assets of such companies, it does not recognize its share in the income or loss of the joint venture as regards to such transaction until the asset is sold or realized by the joint venture. Financial information as per o perating segments The Company has defined three Operating segments which essentially defined with respect to its revenues in the geographic areas of commercial activity: 1.- Chile, 2.- Río de la Plata and 3.- Wine. Until December 31, 2013, the The Company reported three reportable segments within which identified six Operating segments and has restated the corresponding segment information from previous periods, according to IFRS 8. These Operating segments mentioned are consistent with the way the Company is managed and how results will be reported by CCU. These segments reflect separate operating results which are regularly reviewed by each segment chief operating decision maker in order to make decisions about the resources to be allocated to the segment and assess its performance (See Note 7) . The segments performance is measured according to several indicators, of which OR (Operating Result), ORBDA (Operating Result Before Depreciation and Amortization), ORBDA margin (ORBDA’s % of total revenues for the O perating segment), the volumes and Net sales. Sales between segments are conducted using terms and conditions at current market rates. The company defined the Operating Result as the Income (loss) before Other gains (losses), Net financial cost, Equity and income from joint ventures and associates, Foreign currency exchange differences, Results as per adjustment units and Income tax, and the ROADA, for the Company purposes, is defined as Operating Result before Depreciation and Amortization. Corporate revenues and expenses are presented separately within the Other segment. F- 17 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Foreign currency and unidad de fomento (Adjustment unit) Presentation and functional currency The Company uses the Chilean peso ($ or CLP) as its functional currency and for the presentation of its financial statements. The functional currency has been determined considering the economic environment in which the Company carries out its operations and the currency in which the main cash flows are generated. The functional currency of the Argentine, Uruguayan and Paraguayan subsidiaries is the Argentine peso, Uruguayan peso and Paraguayan guarani, respectively. Transactions and balances Transactions in foreign currencies and adjustment units (“Unidad de Fomento” or “UF”) are initially recorded at the exchange rate of the corresponding currency or adjustment unit as of the date on which the transaction occurs. The Unidad de Fomento (UF) is a Chilean inflation-indexed peso-denominated monetary unit. The UF rate is set daily in advance based on changes in the previous month’s inflation rate. At the close of each Consolidated Statement of Financial Position, the monetary assets and liabilities denominated in foreign currencies and adjustment units are translated into Chilean pesos at the exchange rate of the corresponding currency or adjustment unit. The exchange difference arising, both from the liquidation of foreign currency transactions, as well as from the valuation of foreign currency monetary assets and liabilities, is included in statement of income, in Foreign currency exchange differences, while the difference arising from the changes in adjustment units are recorded in the statement of income as Result as per adjustment units. For consolidation purposes, the assets and liabilities of the subsidiaries whose functional currency is different from the Chilean peso are translated into Chilean pesos by using the exchange rates valid as of the date of the consolidated financial statements, and the exchange differences originated by the translation of the assets and liabilities are recorded in Equity Reserve, under the Currency Translation Reserves item. The income and expense are translated at the monthly average exchange rate for the corresponding terms as differences since there have not been significant fluctuations in the exchange rates during each month. The exchange rates of the primary foreign currencies and adjustment units used in the preparation of the consolidated financial statements as of December 2014, 2013 and 2012 are as follows: Chilean Pesos as per unit of foreign currency or adjustable unit As of December 31, 2014 As of December 31, 2013 As of December 31, 2012 Ch$ Ch$ Ch$ Foreign currencies US Dollar USD 606.75 524.61 479.96 Euro EUR 738.05 724.30 634.45 Argentine Peso ARG 70.96 80.45 97.59 Uruguayan Peso UYU 24.90 24.49 25.12 Canadian Dollar CAD 522.88 492.68 482.27 Sterling Pound GBP 944.21 866.41 775.76 Paraguayan guarani PYG 0.13 0.11 0.11 Bolivians BS 88.45 76.47 525.52 Adjustment Units Unidad de fomento UF 24,627.10 23,309.56 22,840.75 * The Unidad de Fomento (UF) is a Chilean inflation-indexed, peso-denominated monetary unit. The UF rate is set daily in advance based on changes in the previous month´s inflation rate. F- 18 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Cash and cash equivalents Cash and cash equivalents includes cash available, bank balances, time deposits at financial entities, investments in mutual funds and financial instruments acquired under re-sale agreements, as well as short-term investments with a high liquidity, normally with an original maturity of up to three months. Financial instruments Financial assets The Company recognizes a financial asset in its Consolidated Statement of Financial Position according to the following: As of the date of the initial recognition, Management classifies its financial assets (i) at fair value through profit and loss and (ii) collectible credits and accounts, depending on the purpose for which the financial assets were acquired. For those instruments not classified at fair value through income, any cost attributable to the transaction is recognized as part of the asset value. The fair value of the instruments that are actively quoted in formal markets is determined by the quoted price as of the financial statement closing date. For those investments without an active market, the fair value is determined using valuation technique including (i) the use of recent market transactions, (ii) references to the current market value of another financial instrument of similar characteristics, (iii) discounted cash flow, and (iv) other valuation models. After the initial recognition the Company values the financial assets as described below: Financial assets at fair value through profit and loss These assets are valued at fair value and the income or losses originated by the fair value variation are recognized in the Consolidated Statement of Income. The assets at fair value through profit and loss include financial assets classified as held for trading by the Company. Financial assets are classified as held for trading when acquired with the purpose of selling them within a short term. Derivative instruments are classified as held for trading unless they are classified as hedge instruments. Accounts receivable Trade receivable credits or accounts are recognized according to their invoice value. Estimated losses from bad debts are determined by applying differentiated percentages, taking into account maturity factors, until reaching 100% of the balance in most of the debts older than 180 days, with the exception of those cases that in accordance with current policies, losses are estimated due to partial deterioration based on a case by case analysis. Current trade receivable credits and accounts are initially recognized at their nominal value and are not discounted because they do not differ significantly from their fair value. The Company has determined that the calculation of the amortized cost is not materially different from the invoiced amount because the transactions do not have significant associated costs. Financial liabilities The Company recognizes a financial liability in its Consolidated Statement of Financial Position according to the following: Debts and financial liabilities that accrue interests Loans and financial obligations accruing interest are initially recognized at the fair value of the resources obtained, less costs incurred directly attributable to the transaction. After initial recognition, loans and obligations accruing interest are valued at their amortized cost. The difference between the net amount received and the value to be paid is recognized in the Consolidated Statement of Income during the term of the loan, using the effective interest rate method. Interest paid and accrued related to debts and obligations used in a financing operations appear under financial cost. F- 19 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Loans and obligations accruing interest with a maturity within twelve month period are classified as current liabilities, unless the Company has the unconditional right to defer the payment of the obligation for at least a twelve month period after the financial statement closing date. Trade accounts payable and other payables Accounts payable and other accounts payable are initially recognized at their nominal value because they do not differ significantly from fair value. The Company has determined that no significant differences exist between the carrying value and amortized cost using the effective interest method. Derivative Instruments All derivative financial instruments are initially recognized as of the date of the agreement and subsequently revalued at their fair value as of the date of the financial statements. Gains and losses resulting from fair value measurement are recorded in the Statement of Income as gains or losses due to fair value of financial instruments, unless the derivative instrument qualifies is designated, and is effective as a hedging instrument. In order to classify a derivative as a hedging instrument for accounting purposes, the Company documents (i) as of the transaction date or at designation time, the relationship or correlation between the hedging instrument and the hedged item, as well as the risk management purposes and strategies, (ii) the assessment, both at designation date as well as on a continuing basis, whether the instrument used is effective to offset changes in fair value or in the cash flows of the hedged item. A hedge is considered effective when changes in the fair value or in the cash flows of the underlying directly attributable to the risk hedged are offset with the changes in fair value, or in the cash flows of the hedging instrument with effectiveness between 80% to 125%. Derivative instruments classified as hedges are accounted for as cash flow hedges. The total fair value of hedging derivatives are classified as assets or financial liabilities in Other non-current if the maturity of the hedged item is more than 12 months and as other assets or current liabilities if the remaining maturity of the hedged item is less than 12 months. The effect on results of these instruments can be viewed in Other gains (losses) of the Consolidated Statements of Income. The effective portion of the change in the fair value of derivative instruments that are designated and qualified as cash flow hedges are initially recognized in Cash Flow Hedge Reserve in a separate component of Equity. The income or loss related to the ineffective portion is immediately recognized in the Statement of Income. The amounts accumulated in Equity are reclassified in Income during the same period in which the corresponding hedged item is reflected in the Statement of Income. When a cash flow hedge ceases to comply with the hedge accounting criteria, any accumulated income or loss existing in Equity remains in Equity and is recognized when the expected transaction is finally recognized in the Statement of Income. When it is estimated that an expected transaction will not occur, the accumulated gain or loss recorded in Equity is immediately recognized in the Statement of Income. Deposits for returns of bottles and containers Deposits for returns of bottles and containers corresponds to the liabilities registered by the guarantees of money received from customers for bottles and containers placed at their disposal and represents the value that will be returned to the customer when it returns the bottles to the Company in good condition along with the original document. This value is determined by the estimation of the bottles and containers in circulation that are expected to be returned to the Company in the course of time based on the historic experience, physical counts held by clients and independent studies over the quantities that are in the hands of end consumers, valued at the average weighted guarantees for each type of bottles and containers. The Company does not intend to make significant repayment of these deposits within the next 12 months. However, from December 31, 2012, such amounts are classified within current liabilities, under the line Other financial liabilities, since the Company does not have the legal ability to defer this payment for a period exceeding 12 months. This liability is not discounted, since it is considered a payable on sight, with the original document and the return of the respective bottles and containers and it does not have adjustability or interest clauses of any kind in its origin. F-20 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Financial asset impairment At each financial statement date the Company assesses if a financial asset or financial group of assets is impaired. The Company assesses impairment of accounts receivable collectively by grouping the financial assets according to similar risk characteristics, which indicate the debtor’s capacity to comply with their obligations under the agreed upon conditions. When there is objective evidence that a loss due to impairment has been incurred in the accounts receivable, the loss amount is recognized in the Consolidated Statement of Income, as Administrative expenses. In the event that during subsequent periods the impairment loss amount decreases and such decrease may be objectively related to an event occurring after impairment recognition, the impairment loss previously recognized is reversed. Any subsequent impairment reversal is recognized in Income provided that the book value of the asset does not exceed its value as of the date the impairment was recognized. Inventories Inventories are stated at the lower of cost acquisition or production cost and net realizable value. The production cost of finished products and of products under processing includes raw material, direct labor, indirect manufacturing expenses based on a normal operational capacity and other costs incurred to place the products at the locations and in the conditions necessary for sale, net of discounts attributable to inventories. The net realizable value is the estimated sale price in the normal course of business, less marketing and distribution expenses. When market conditions cause the production cost to be higher than its net realizable value, an allowance for assets deterioration is registered for the difference in value. This allowance for inventory deterioration also includes amounts related to obsolete items due to low turnover, technical obsolescence and products withdrawn from the market. The inventories and cost of products sold, is determined using the Weighted Average Cost (WAC). The Company estimates that most of the inventories have a high turnover. The materials and raw materials purchased from third parties are valued at their acquisition cost; once used, they are incorporated in finished products using the WAC methodology. Costs associated with agricultural activities (winery) are deferred up to the harvest date, at which time they become part of inventory cost for subsequent processes. Other non-financial assets Other non-financial assets mainly include disbursements related to commercial advertising preparation that is in process but has not yet been shown, advances to property, plant and equipment to suppliers and current and non-current advertising agreements. Property, plant and equipment Property, plant and equipment are recorded at their historic cost, less accumulated depreciation and impairment losses. The cost includes both the disbursements directly attributable to the asset acquisition or construction, as well as the financing interest directly related to certain qualified assets, which are capitalized during the construction or acquisition period, as long as these assets qualify for these purposes considering the period necessary to complete and prepare the assets to be operative. Disbursements after the purchase or acquisition are only capitalized when it is likely that the future economic benefits associated to the investment flow towards the Company, and costs may be reasonably measured. Subsequent disbursements related to repairs and maintenance are recorded as expense when incurred. F- 21 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Property, plant and equipment depreciation, including the assets under financial lease, is calculated on a straight line basis over the estimated useful life of the fixed assets, taking into account their estimated residual value. When an asset is formed by significant components with different useful lives, each part is separately depreciated. Property, plant and equipment useful lives and residual values estimates are reviewed and adjusted at each financial statement closing date, if necessary. Property, plant and equipment estimated useful lives are as follows: Type of Assets Number of years Land Indefinite Buildings and Constructions 20 to 60 Machinery and equipment 10 to 25 Furniture and accessories 5 to 10 Other equipment (coolers and mayolicas) 5 to 8 Glass and plastic containers 3 to 12 Gain and losses resulting from the sale of properties, plants and equipment are calculated comparing their book values against the related sales proceeds and are included in the Consolidated Statement of Income. When the book value of an item of Property, plant and equipment exceeds its recoverable amount, it is immediately reduced to its recoverable amount (See Note 2.16). Leases Lease agreements are classified as financial leases when the agreement transfers to the Company substantially all the risks and rewards inherent to the asset ownership, according to International Accounting Standard No. 17 “Leases”. For those agreements that qualify as financial leases, at the initial date an asset and a liability are recognized at a value equivalent to the lower of the fair value of the asset and the present value of future lease payments. Subsequently, lease payments are allocated between the financial expense and the obligation reduction, so that a constant interest rate on the obligation balance is obtained. Lease agreements that do not qualify as financial leases are classified as operating leases. Lease payments of operating leases are charged to income on a straight line basis over the life of the lease. Investment property Investment property consists of land and building held by the Company with the purpose of generating appreciation and are not used in the normal course of business, and are recorded at historic cost less impairment loss, if any. Investment property depreciation is calculated on a straight line basis over the estimated useful life of such property, taking into account the estimated residual value of such property. Biological assets Biological assets held by Viña San Pedro Tarapacá S.A. (VSPT or the Company) and its subsidiaries consist of vines under formation and under production. The harvested grapes are used for the later production of wines. Vines under production are valued at the historic cost, less depreciation and any impairment loss. Agricultural production (grapes) resulting from the vines under production is valued at its cost value when harvested. Depreciation of under production vines is recorded on a straight-line basis based on the 30-years average estimated production useful life, which is periodically assessed. Vines under formation are not depreciated until they start production. Costs incurred in acquiring and planting new vines are capitalized. F- 22 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 The Company uses the amortized historical cost to value its biological assets, on the basis that management considers that it represents a reasonable approximation of fair value. Intangible assets other than goodwill Commercial Trademarks The Company’s commercial trademarks correspond to intangible assets with an indefinite useful life that are presented at their historic cost, less any impairment loss. The Company believes that through marketing investments trademarks maintain their value, consequently they are considered as having an indefinite useful life and they are not amortizable. Such assets are subject to impairment tests on a yearly basis, or when factors exist indicating a likely loss of value (Note 2.16). Software Program Software Program licenses acquired are capitalized at the value of the costs incurred for their acquisition and preparation for the use of the specific programs. Such costs are amortized over their estimated useful lives (4 to 7 years). The maintenance costs of the software programs are recognized as expense in the year during which they are incurred. Research and development Research and development expenses are recognized in the period incurred. Water Rights Water Rights acquired by the Company correspond to the existing exploitation rights of water from natural sources, and they are recorded at their attributed cost as of the transition date to IFRS. Given that such rights are perpetual they are not amortizable, nevertheless they are annually subject to impairment assessment, or when factors exist that indicate a likely loss of value (See Note 2.16) . Goodwill Goodwill represents the excess of cost of a business combination over the Company’s share in the fair value of identifiable assets, liabilities and contingent liabilities as of the acquisition date, and is accounted for at its cost value less accumulated impairment losses. Goodwill related to joint venture acquisitions is included in the investment accounting value. For the purposes of impairment tests, goodwill is assigned Cash Generating Units (CGU) that are expected to benefit from the synergies of a business combination. Each unit or group of units (CGU - See Note 21) represents the lowest level inside the Company at which goodwill is monitored for internal administration purposes, which is not larger than a business segment. The cash generating units to which the goodwill is assigned are tested for impairment annually or with a higher frequency, when there are signs indicating that a cash generating unit could experience impairment or some of the significant market conditions have changed. Goodwill in the acquisition of joint ventures is assessed for impairment as part of the investment, provided that there are signs indicating that the investment may be impaired. An impairment loss is recognized for the amount that the book value of the cash generating unit exceeds its recoverable value, the recoverable value being the higher of the fair value of the cash generating unit, less costs to sell and its value in use. An impairment loss is first assigned in goodwill to reduce its book value, and then to other assets in the cash generating unit. A recognized impairment loss is not reversed in the following years. Impairment of non-financial assets other than goodwill The Company annually assesses the existence of impairment indicators on non-financial assets. When indicators exist, the Company estimates the recoverable amount of the impaired asset. In case it is not possible to estimate the recoverable amount of the impaired asset at an individual level, the Company estimates the recoverable amount of the cash generating unit to which the asset belongs. F- 23 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 For indefinite useful life intangible assets, which are not amortized, the Company performs all required test to ensure that the carrying amount does not exceed recoverable value. The recoverable amount is defined as the higher of the fair value, less cost to sell and the value in use. The value in use is determined by estimating future cash flows associated with the asset or with the cash generating unit, discounted from its current value by using interest rates before taxes, which reflect the time value of money and the specific risks of the asset. In the event the asset book value exceeds its recoverable amount, the Company records an impairment loss in the Statement of Income. For other non-financial assets different than goodwill and intangibles with indefinite useful life, the Company assesses the existence of impairment indicators when some event or change in business circumstances indicate that the book value of the asset may not be recoverable and impairment is recognised when the book value is higher than its recoverable value. The Company annually assesses if impairment indicators of non-financial assets for which impairment losses were recorded during prior years have disappeared or decreased. In the event of such situation, the recoverable amount of the specific asset is recalculated and its book value increased, if necessary. Such increase is recognized in the Statement of Income as reversal of impairment losses. The increase in the value of the previously impaired asset is recognized only when it is originated by changes in the assumptions used to calculate the recoverable amount. The asset amount increase resulting from the reversal of the impairment loss is limited to the amount that would have been recorded had impairment not occurred. Assets of a disposal group held for sale Property, plant and equipment expected to be recovered primarily through sale rather than through continuing use, for which active sale negotiations have begun and it is estimated that they will be sold within twelve months following the closing date are classified as assets of a disposal group held for sale. These assets are measured at the lower of their book value and the estimated fair value, less costs to sell. From the moment in which the assets are classified as assets of a disposal group held for sale they are no longer depreciated. Income taxes Income taxes are composed by the legal obligations and the deferred taxes recognized according to International Accounting Standard Nº 12 – Income Taxes. Income tax is recognized in the Statement of Income, except when it is related to entries directly recorded in Equity, in which case the tax effect is also recognized in Equity. Income Tax Obligation Income tax obligations are recognized in the financial statements on the basis of the best estimates of the taxable profits as of the financial statement closing date, and the income tax rate valid as of that date in the countries where the Company operates, which are Chile, Argentina, Uruguay and Paraguay. Deferred Tax Deferred taxes are those the Company expects to pay or to recover in the future, due to temporary differences between the book value of assets and liabilities (carrying amount for financial reporting purposes) and the corresponding tax basis of such assets and liabilities used to determine the profits subject to taxes. Deferred tax assets and liabilities are generally recognized for all temporary differences, and they are calculated at the rates that will be valid on the date the liabilities are paid or the assets realized. Deferred tax is recognized for temporary differences arising from investments in subsidiaries and associates, except in those cases where the Company is able to control the date on which temporary differences will be reversed, and it is likely that they will not be reverted in the foreseeable future. Deferred tax assets, including those originated by tax losses are recognized provided it is likely that in the future there are taxable profits against which deductible temporary differences may be charged. F- 24 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Deferred tax assets and liabilities are offset when there is a legal right to offset tax assets against tax liabilities, and the deferred tax is related to the same taxable entity and the same taxing authority. Employees benefits Employees Vacation The Company accrues the expense associated with staff vacation when the employee earns the benefit. Employees Bonuses The Company recognizes a liability and an expense for bonuses when it’s contractually obligated, it is estimated that, depending on the income requirement at a given date, bonuses will be paid out at the end of the year. Severance Indemnity The Company recognizes a liability for the payment of irrevocable severance indemnities, originated from the collective and individual agreements entered into with employees. Such obligation is determined based on the actuarial value of the accrued cost of the benefit, a method which considers several factors in the calculation, such as estimates of future continuance, mortality rates, future salary increases and discount rates. The determined value is shown at its present value by using the accrued benefits for years of service method. The discount rates are determined by reference to market interest rates curves. The current losses and gains are directly recorded in Income. As of December 31, 2012, the actuarial gains and losses originated by the valuation of the liabilities subject to such plans, was recorded directly in the Consolidated Statement of Income. Additionally, at the same date, the financial cost related to severance indemnity was recorded under Cost of sales or Administrative expenses. Beginning January 1, 2013 due to the amendment of IAS 19 (applied prospectively), the actuarial gains and losses are recognised directly in Other Comprehensive Income, under Equity and, according to the accounting policies of the Company, financial costs related to the severance indemnity are directly recorded under Financial cost in the Consolidated Statement of Income. Provisions Provisions are recognized when: (i) the Company has a current obligation, legal or implicit, as a result of past events, (ii) it is probable that monetary resources will be required to settle the obligation and (iii) the amounts can be reasonably established. The amounts recognized as provisions as of financial statements closing date, are Management´s best estimates, and consider the necessary disbursements to liquidate the obligation. The concepts by which the Company establishes provisions against Income correspond to civil, labour and taxation proceedings that could affect the Company (See Note 29) . Revenue recognition Revenues are recognized when it is likely that economic benefits flow to the Company and can be measured reliably. Income is measured at the fair value of the economic benefits received or to be received, and they are presented net of valued added taxes, specific taxes, returns, discounts and rebates. Sales of goods are recognized after the Company has transferred to buyer all the risks and benefits inherent in the ownership of such goods, and it does not hold the right to dispose of them; in general, this means that sales are recorded at the transfer of risks and benefits to clients, pursuant to the terms agreed in the commercial agreements. Sale of products in the domestic market The Company obtains its revenues, both in Chile and Argentina, mainly from the sales of beers, soft drinks, mineral waters, purified water, juices, wines, cider and spirits, products that are distributed through retail establishments, wholesale distributors and supermarket chains. None of which act as commercial agents of the Company. Such revenues in the domestic markets, net of the value added tax, specific taxes, returns, discounts and rebates to clients, are recognized when products are delivered, together with the transfer of all risks and benefits related to them. F- 25 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Exports In general, the Company´s delivery conditions for sale are the basis for revenue recognition related to exports. The structure of revenue recognition is based on the grouping of Incoterms, mainly in the following groups: • "FOB (Free on Board) shipping point", by which buyer organizes and pays for transportation, consequently the sales occur and revenue is recognized upon the delivery of merchandise to the transporter hired by buyer. • “CIF (Cost, Insurance & Freight) and similar", by which the Company organizes and pays for external transportation and some other expenses, although CCU ceases being responsible for the merchandise after delivering it to the maritime or air company in accordance with the relevant terms. The sales occur and revenue is recognized upon the delivery of the merchandise at the port of destination. In the event of discrepancies between the commercial agreements and delivery conditions those established in the agreements shall prevail. Commercial agreements with distributors and supermarket chains The Company enters into commercial agreements with its clients, distributors and supermarkets through which they establish: (i) volume discounts and other client variables, (ii) promotional discounts that correspond to an additional rebate on the price of the products sold by reason of commercial initiatives development (temporary promotions), (iii) services payment and rendering of counter-services (advertising and promotion agreements, use of preferential spaces and others) and (iv) shared advertising, which corresponds to the Company’s participation in advertising campaigns, promotion magazines and opening of new sales locations. Volume discounts and promotional discounts are recognized as a reduction in the sales price of the products sold. Shared advertising contributions are recognized when the advertising activities agreed upon with the distributor have been carried out, and they are recorded as marketing expenses incurred, under Other expenses by function. The commitments with distributors or importers in the exports area are recognized on the basis of existing trade agreements. Cost of sales of products The costs of sales include the production cost of the products sold and other costs incurred to place inventories in the locations and under the conditions necessary for the sale. Such costs mainly include raw material costs, packing costs, production staff labour costs, production-related assets depreciation, returnable bottles depreciation, license payments, operational costs and plant and equipment maintenance costs. Other expenses by function Other expenses by function include, mainly advertising and promotion expenses, depreciation of assets sold, selling expenses, marketing costs (sets, signs, neon signs at client’s facilities) and marketing and sales staff remuneration and compensations. Distribution expenses Distribution costs include all the necessary costs to deliver products to clients. Administration expenses Administration expenses include the support units staff remuneration and compensation, depreciation of offices, equipment, facilities and furniture used for these functions, non-current assets amortization and other general and administration expenses. F- 26 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Environment liabilities Environmental liabilities are recorded based on the current interpretation of environmental laws and regulations, or when an obligation is likely to occur and the amount of such liability can be calculated reliably. Disbursements related to environmental protection are charged to the Consolidated Statements of Income as incurred, except, investments in infrastructure designed to comply with environmental requirements, are recorded following the accounting policies for property, plant and equipment. Note 3 Estimates and application of professional judgment Financial statement preparation requires estimates and assumptions from Management affecting the amounts included in the consolidated financial statements and their related notes. The estimates made and the assumptions used by the Company are based on the historical experience, changes in the industry and the information supplied by external qualified sources. Nevertheless, final results could differ from the estimates under certain conditions. Significant estimates and accounting policies are defined as those that are important to correctly reflect the Company’s financial position and income, and/or those that require a high level of judgment by Management. The primary estimates and professional judgments relate to the following concepts: • The valuation of goodwill acquired to determine the existence of losses due to potential impairment (Note 2.15 and Note 21) . • The valuation of commercial trademarks to determine the existence of potential losses due to potential impairment (Note 2.14 and Note 20) . • The assumptions used in the current calculation of liabilities and obligations to employees (Note 2.19 and Note 31) . • Useful life of property, plant and equipment (Note 2.10 and Note 22) , biological assets (Note 2.13 and Note 25) and intangibles (Note 2.14 and Note 20) . • The assumptions used for the calculation of fair value financial instruments (Note 2.6 and Note 6) . • The occurrence likelihood and the estimates amount in an uncertain or contingent manner (Note 2.20, Note 29) . Such estimates are based on the best available information of the events analysed to date in these consolidated financial statements. However, it is possible that events that may occur in the future that result in adjustments to such estimates, which would be recorded prospectively. Note 4 Accounting changes As of December 31, 2014, there have been no significant changes in the use of accounting principles or relevant changes in any accounting estimates with regard to previous years that have affected these consolidated financial statements. Note 5 Risk Administration Risk administration In those companies without a significant non-controlling interest, the Company’s Administration and Finance Officer provides a centralized service for the group’s companies to obtain financing and administration of exchange rate, interest rate, liquidity, inflation, raw material and loan risks. Such activity operates according to a policies and procedures framework, which is regularly reviewed to comply with the purpose of administrating the risk originated by the business needs. In those companies with a significant non-controlling interest (VSPT, CPCh, Aguas CCU-Nestlé and Cervecera Kunstmann) each Administration and Finance Officer exercises such responsibility. When necessary, the Board of Directors has the final responsibility for establishing and reviewing the risk administration structure, as well as for the review of significant changes made to the risk administration policies. F- 27 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 According to the financial risk policies, the Company uses derivative instruments only for the purpose of covering exposures to the interest rate and exchange rate risks originated by the Company’s operations and its financing sources. The Company does not acquire derivative facilities with speculative or investment purposes nevertheless, some derivatives are not treated as hedges for accounting purposes because they do not qualify as such. Transactions with derivative instruments are exclusively carried out by staff under the Finance Management and Internal Audit Management regularly reviews the control environment of this function. The relationship with Credit Rating Agencies and the monitoring of financial restrictions (covenants) are also administered by Finance Management. The Company’s main risk exposure is related to the exchange rates, interest rates, inflation and raw material prices (commodities), taxes, client’s accounts receivable and liquidity. For the purpose of managing the risk originated by such exposures, several financial instruments are used. For each of the following, where applicable, sensitivity analysis developed are for illustrative purposes, since in practice the sensitized variables rarely change without affecting each other and without affecting other factors that were considered as constants. Exchange rate risk The Company is exposed to exchange rate risks originated by: a) its net exposure to foreign currency assets and liabilities, b) exports sales, c) the purchase of raw material, products and capital investments effected in foreign currencies, or indexed in such currencies, and d) the net investment of subsidiaries in Argentina, Uruguay and Paraguay. The Company’s greatest exchange rate exposure is the variation of the Chilean peso as compared to the US Dollar, Euro, Sterling Pound, Argentine Peso, Uruguayan Peso and Guarani paraguayan. As of December 31 , 2014, the Company maintained foreign currency obligations amounting to ThCh$ 46,780,406 (ThCh$ 46,597,983 in 2013), mostly denominated in US Dollars. Foreign currency obligations accruing variable interest (ThCh$ 19,838,965 in 2014 and ThCh$ 21,618,277 in 2013) represent 11% (9% in 2013) of the total of Other financial liabilities. The remaining 89% (91% in 2013) is denominated in inflation-indexed Chilean pesos (see inflation risk section). In addition, the Company maintains foreign currency assets for ThCh$ 57,086,683 (ThCh$ 47,369,197 in 2013) that mainly correspond to exports accounts receivable. Regarding the Argentine subsidiaries operations, the net exposure liability in US Dollars and other currencies amounts to ThCh$ 7,043,648 (ThCh$ 9,412,041 in 2013). Regarding the Uruguayan subsidiaries operations, the net exposure liability in US Dollars and other currencies amounts to ThCh$ 2,030 (ThCh$ 466,519 in 2013). To protect the value of the net foreign currency assets and liabilities position of its Chilean operations, the Company enters into derivative agreements (currency forwards) to ease any variation in the Chilean peso as compared to other currencies. As of December 31 , 2014, the Company’s mitigate net asset exposure in foreign currencies in Chile, after the use of derivative instruments, is an asset amounting to ThCh$ 2,588,053 (liability of ThCh$ 1,068,823 in 2013). Of the Company’s total sales, both in Chile, Argentina and Uruguay, 8% (8% in 2013 and 9% in 2012) corresponds to export sales made in foreign currencies, mainly US Dollars, Euro and Sterling Pound and of the total costs 55% (57% in 2013 and 2012) corresponds to raw materials and products purchased in foreign currencies, or indexed to such currencies. The Company does not hedge the eventual variations in the expected cash flows from such transactions. The Company is also exposed to movements in exchange rates relating to the conversion from Argentine pesos Paraguayan guaranis, and Uruguayan pesos to Chilean Pesos with respect to assets, liabilities, income and expenses of its subsidiaries in Argentina, Uruguay and Paraguay. The Company does not cover the risks associated with the conversion of its subsidiaries, which effects are recorded in Equity. As of December 31, 2014, the net investment in Argentine subsidiaries amounted to ThCh$ 90,604,760 (ThCh$ 84,362,639 in 2013), Uruguay amounted to ThCh$ 14,539,508 (ThCh$ 8,815,230 in 2013) and in Paraguay amounted to ThCh$ 22,609,205 (ThCh$ 11,254,656 in 2013). F- 28 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Exchange rate sensitivity analysis The exchange rate differences effect recognized in the Consolidated Statement of Income for the period ended as of December 31 , 2014, related to the foreign currency denominated assets and liabilities, was a loss of ThCh$ 613,181 (ThCh$ 4,292,119 in 2013 and ThCh$ 1,002,839 in 2012). Considering the exposure as of December 31 , 2014, and assuming a 10% increase (or decrease) in the exchange rate, and maintaining constant all other variables, such as interest rates, it is estimated that the effect over the Company’s income would be income (loss) after taxes of ThCh$ 204,456 (income (loss) of ThCh$ 85,506 in 2013 and ThCh$ 234,606 in 2012). Considering that approximately 8% of the Company’ sales relates to export sales carried out in Chile (8% and 9% in 2013 and 2012 respectively), in currencies different from the Chilean Peso, and that in Chile approximately 53% (53% in 2013 and 52% in 2012) of the costs are indexed to the US Dollar, and assuming that the Chilean Peso will be appreciated or (depreciated) by 10% as compared to the set of foreign currencies, when maintaining constant the rest of the variables the hypothetical effect on the Company’s income would be income (loss) after taxes of ThCh$ 10,223,655 (income (loss) from ThCh$ 9,970,631 in 2013 and ThCh$ 8,965,359 in 2012). The Company can also be affected by the variation of the exchange rate of the countries included in Río de la Plata Operating Segment (Argentina, Uruguay and Paraguay), since the result is converted to Chilean Pesos at the average rate of each month . The result of the operations in Río de la Plata Operating Segment during the year 2014 were ThCh$ 04 (
